Citation Nr: 1519584	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-03 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for chloracne, to include as due to Agent Orange exposure.

Entitlement to service connection for chloracne, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The National Veterans Disability Advocates


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1975.  The Veteran had service during this time period in the Republic of Vietnam from June 1969 to June 1970 and from December 1971 to December 1972.  Exposure to Agent Orange has been previously conceded.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim.  The Veteran filed a notice of disagreement (NOD) in January 2010.  In January 2012, the RO provided a statement of the case (SOC).  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on February 2012.

In his February 2012 VA Form 9, the Veteran submitted a Board hearing request.  In November 2013, correspondence from the Veteran's representative requested that this hearing request be withdrawn.  The Veteran has not submitted a subsequent request for a new Board hearing.  Accordingly, the Board deems his hearing request withdrawn. See 38 C.F.R. § 20.704(d) (2014).

A review of the Veteran's electronic claim file did not reveal any additional information pertinent to the present appeal.


FINDINGS OF FACT

1.  In a final decision issued in July 2008, the RO denied the Veteran's claim of entitlement to service connection for chloracne, to include as due to Agent Orange exposure.  The Veteran did not submit any additional evidence or intent to appeal the July 2008 decision and it became final in July 2009.  The Veteran filed the current claim to reopen in October 2009.

2.  Evidence added to the record since the final July 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

3.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's currently diagnosed chloracne is etiologically related to his in-service Agent Orange exposure as per the positive medical nexus opinion of record in conjunction with the findings of the Secretary of VA, in accordance with the Agent Orange Act of 1991, that a positive association has been medically determined between Agent Orange exposure and the development of chloracne.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for chloracne, to include as due to Agent Orange exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for the establishment of service connection for chloracne are met. 38 U.S.C.A. § § 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. § §3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).


Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).



Service Connection

Under the laws administered by VA, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Additionally, service connection for certain diseases may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide exists for a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, that included service in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

The diseases listed at §3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Background

The Veteran contends that his currently diagnosed chloracne is the result of his in-service exposure to Agent Orange.  The Veteran's service in the Republic of Vietnam during the presumptive period has been conceded.

A review of the Veteran's service treatment records was negative for any discussion of any skin disorders, to include chloracne.

A review of the Veteran's outpatient treatment records show that he has been diagnosed with nodulocystic acne found to be consistent with chloracne by both VA outpatient treatment providers and his private dermatologist, Dr. J. P.

The Veteran was provided with a VA examination in June 1991.  The examiner noted that the Veteran had acne scaring residuals consistent with chloracne, but no currently active symptomology.  The examiner opined that he did not see a relationship between the Veteran's acne scaring and his in-service Agent Orange exposure.  No further explanation was provided.

A private treatment record from the Veteran's dermatologist, Dr. J. P., in September 2009 indicated that the Veteran was currently diagnosed with severe chloracne.  Dr. J. P. opined that the Veteran's chloracne was "clearly" related to the in-service Agent Orange exposure.  

Analysis

New and Material

The Veteran initially filed a claim for service connection for chloracne in April 1991.  The evidence at the time of the adjudication of the Veteran's claim in a September 1991 rating decision consisted of the Veteran's statements; service treatment records, which did not reveal any treatment or diagnoses for any chronic skin condition, to include chloracne; and current treatment records and a June 1991 VA examination showing no currently diagnosed skin condition as well as a negative etiological opinion relating the Veteran's complaints to Agent Orange exposure.  The September 1991 rating decision denied that claim on the basis that there was no showing of a currently diagnosed disability.  The Veteran was notified of the decision on September 5, 1991.  He had until September 5, 1992 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until February 1994, over one year and a half after the deadline.  Therefore, the September 1991 rating decision became final. 

The Veteran then filed a claim for service connection for chloracne in February 1994.  The evidence at the time of the adjudication of the Veteran's claim in an April 1994 rating decision consisted of the Veteran's statements; service treatment records, which did not reveal any treatment or diagnoses for any chronic skin condition, to include chloracne; and current treatment records and a June 1991 VA examination showing no currently diagnosed skin condition as well as a negative etiological opinion relating the Veteran's complaints to Agent Orange exposure.  The April 1994 rating decision denied that claim on the basis that there was no showing of a currently diagnosed disability.  The Veteran was notified of the decision on April 14, 1994.  He had until April 14, 1995 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until June 1995, two months after the deadline.  Therefore, the April 1994 rating decision became final. 

The Veteran then filed a claim for service connection for chloracne in June 1995.  The evidence at the time of the adjudication of the Veteran's claim in a June 1995 rating decision consisted of the Veteran's statements; service treatment records, which did not reveal any treatment or diagnoses for any chronic skin condition, to include chloracne; and current treatment records and a June 1991 VA examination showing no currently diagnosed skin condition as well as a negative etiological opinion relating the Veteran's complaints to Agent Orange exposure.  The June 1995 rating decision denied that claim on the basis that there was no showing of a currently diagnosed disability.  The Veteran was notified of the decision on June 26, 1995.  He had until June 26, 1996 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until February 2005, nearly 9 years after the deadline.  Therefore, the June 1995 rating decision became final. 

The Veteran then filed a claim for service connection for chloracne in February 2005.  The evidence at the time of the adjudication of the Veteran's claim in a May 2005 rating decision consisted of the Veteran's statements; service treatment records, which did not reveal any treatment or diagnoses for any chronic skin condition, to include chloracne; and current treatment records showing that the Veteran had been diagnosed with chloracne.  The May 2005 rating decision denied that claim on the basis that there was no entitlement to presumptive service connection, as the medical evidence of record did not show that the Veteran had developed chloracne to a severity of 10 percent disabling within one year after his last exposure to Agent Orange.  The Veteran was notified of the decision on May 9, 2005.  He had until May 9, 2006 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until June 2008, nearly 3 years after the deadline.  Therefore, the May 2005 rating decision became final. 

The Veteran then filed a claim for service connection for chloracne in June 2008.  The evidence at the time of the adjudication of the Veteran's claim in a July 2008 rating decision consisted of the Veteran's statements; service treatment records, which did not reveal any treatment or diagnoses for any chronic skin condition, to include chloracne; and current treatment records showing that the Veteran had been diagnosed with chloracne.  The July 2008 rating decision denied that claim on the basis that there was no entitlement to presumptive service connection, as the medical evidence of record did not show that the Veteran had developed chloracne to a severity of 10 percent disabling within one year after his last exposure to Agent Orange.  The Veteran was notified of the decision on July 18, 2008.  He had until July 18, 2009 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until October 2009, nearly 3 months after the deadline.  Therefore, the July 2008 rating decision became final. 

Since the July 2008 rating decision was finalized, the Veteran has submitted additional treatment records, to include a diagnosis and nexus opinion in September 2009 indicating that the Veteran's chloracne is "clearly" related to Agent Orange exposure.  These records are new because they had not been previously considered.  They are also material because they address the issue of the existence of a currently diagnosed disability as well as the potential for a nexus with documented in-service Agent Orange exposure.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim of entitlement to service connection for a lumbar spine condition is reopened.

Merits

Turning to a consideration of this issue on the merits, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for chloracne is warranted.  First, resolving all reasonable doubt in the Veteran's favor, there is a current disability because VA outpatient treatment records and, more particularly, the September 2009 private opinion shows that the Veteran is currently diagnosed with nodulocystic acne, found to be consistent with chloracne, and receiving treatment for such.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  Second, there is an in-service injury because the service personnel records show that the Veteran was presumed to be exposed to Agent Orange via his in-country service in the Republic of Vietnam during the presumptive period.  Id; 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  As such, the issue turns upon a finding of nexus between the two.  Id. 

Here it is noted that the Veteran's claim has been previously considered on several occasions under a theory of presumption based upon conceded Agent Orange exposure in accordance with 38 C.F.R. §§ 3.307, 3.309.  Although the medical evidence of record does show that the Veteran has been diagnosed with chloracne and exposure to Agent Orange has been conceded, service treatment records are absent for any showing of the development of such condition to a severity of 10 percent disabling within one year of his presumed last exposure in accordance with the requirements of 38 C.F.R. § 3.307 (a)(6)(ii), which would have been one year from December 1972, when the Veteran last returned from Vietnam.  The Veteran was still in service in December 1973 and, had he developed chloracne within one year from his last exposure, it would have therefore been documented in his service treatment records, which are absent for such entries.  As such, the presumption is not available in the Veteran's case.

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran who does not meet the requirements of 38 C.F.R. § 3.309 does not preclude him from establishing service connection by way of proof of actual direct causation.  Combee v. Brown, 34 F.2d 1039, 1041-42 (Fed. Cir. 1994).  As such, further consideration of this claim must be afforded based upon a direct service connection basis between the Veteran's currently diagnosed chloracne and in-service Agent Orange exposure.

There is conflicting medical opinion evidence of record as to whether the Veteran's chloracne is proximately due to, or the result of, the Veteran's in-service Agent Orange exposure.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The record shows that the June 1991 VA examiner found that the Veteran did have symptoms consistent with possible chloracne based upon acne scars, but could not give an actual diagnosis because there was no indication that the Veteran had any current manifestations.  The examiner opined that he did not see any indication of a relationship between the Veteran's acne scaring and Agent Orange exposure.

However, the Veteran's own private physician, Dr. J. P., who had treated the Veteran for chloracne on a monthly basis, as well as being a licensed doctor and dermatologist, unlike the VA examiner who was just a general physician, found in a September 2009 treatment record that the Veteran not only had a current diagnosis of chloracne, which was noted to be severe, but also opined that the Veteran's condition was "clearly" associated with Agent Orange exposure.  This statement appears to have been made consistent with the VA Secretary's findings of a relationship between chloracne and Agent Orange in accordance with the Agent Orange Act of 1991.

The Board notes that both of these opinions are provided by competent medical professionals.  Additionally, both opinions are based upon an objective medical assessment of the Veteran's medical history, Agent Orange exposure, and current symptoms.  However, most importantly, it is noted that the VA examiner never explicitly provided any discussion of why he did not see a relationship between the Veteran's chloracne and Agent Orange exposure, although Dr. J. P. appears to have based his opinion on the VA Secretary's findings of a positive association.

The Board, therefore, finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert, 1 Vet. App. at 55-56.  Reasonable doubt is resolved in favor of the Veteran.  


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received; the claim of entitlement to service connection for chloracne, to include as due to Agent Orange exposure is reopened; the appeal is granted to this extent.

Entitlement to service connection for chloracne, to include as due to Agent Orange exposure is granted.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


